Exhibit 10.4

Execution Copy

PERFORMANCE GUARANTY

This Performance Guaranty (this “Guaranty”), dated as of February 28, 2007, is
executed by American Home Mortgage Holdings, Inc., a Delaware corporation, and
American Home Mortgage Investment Corp., a Maryland corporation (each, a
“Performance Guarantor” and together, the “Performance Guarantors”), in favor of
ABN AMRO Bank N.V. (“ABN AMRO”), as agent for the Purchasers, Group Agents and
other Indemnified Parties under the Repurchase Agreement referred to below (the
“Agent”).

WHEREAS, American Home Mortgage Corp., American Home Mortgage Acceptance, Inc.,
American Home Mortgage Investment Corp., and American Home Mortgage Servicing,
Inc., (collectively, the “Sellers” and each a “Seller”) have entered into a
Master Repurchase Agreement (the “Repurchase Agreement”) dated as of
February 28, 2007 with the Agent, as Buyer pursuant to which the Sellers,
subject to the terms and conditions therein and in the Letter Agreement, may
sell certain Mortgage Loans and related property to the Agent for the benefit of
the Purchasers and pursuant to the Letter Agreement American Home Mortgage
Servicing, Inc. (the “Servicer”) has agreed to perform the duties and
obligations as “Servicer” thereunder.

WHEREAS, as an inducement for the Purchasers to enter into the Letter Agreement
and the Transactions contemplated by the Repurchase Agreement, the Performance
Guarantors have agreed to guaranty the due and punctual performance of the
Sellers and the Servicer under the Repurchase Agreement, the Letter Agreement
and the other Transaction Documents;

WHEREAS, it is a condition precedent to the Purchasers agreeing to enter into
the Letter Agreement and the Transactions contemplated by the Repurchase
Agreement that the Performance Guarantors execute and deliver to the Agent a
performance guaranty substantially in the form hereof; and

WHEREAS, the Performance Guarantors wish to guaranty the due and punctual
performance of the Sellers’ obligations as “Sellers” and of the Servicer’s
obligations as “Servicer” to the Agent, the Group Agents and the Purchasers
under or in respect of the Repurchase Agreement as provided herein, and the
Performance Guarantors, as the owners, directly or indirectly, of all of the
outstanding shares of capital stock of the Sellers and of the Servicer, will
derive substantial benefit from the transactions contemplated under the
Repurchase Agreement and the other Transaction Documents;

NOW, THEREFORE, each of the Performance Guarantors hereby agrees with the Agent
for the benefit of itself, each Group Agent, each Purchaser and each Indemnified
Party as follows:

Section 1. Definitions.

As used herein:

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sections
101 et seq., as amended.

 

1



--------------------------------------------------------------------------------

“Obligations” means, collectively, all Seller Obligations of each Seller and all
Servicer Obligations.

“Seller Obligations” means collectively, all covenants, agreements, terms,
conditions and indemnities to be performed and observed by a Seller solely in
its capacity as a “Seller” under and pursuant to the Repurchase Agreement, the
Letter Agreement, each other Transaction Document and each other document
executed and delivered by such Seller as a “Seller” pursuant to the Repurchase
Agreement or the Letter Agreement, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by such
Seller as a “Seller” under the Repurchase Agreement, the Letter Agreement or any
other Transaction Document, whether for the payment of any Repurchase Price, the
deposit of collections received by it or for fees, expenses (including counsel
fees), indemnified amounts or otherwise, whether upon any termination or for any
other reason, including any renewals, extensions and modifications thereof.

“Servicer Obligations” means collectively, all covenants, agreements, terms,
conditions and indemnities to be performed and observed by AHMS solely in its
capacity as “Servicer” under and pursuant to the Repurchase Agreement, the
Letter Agreement, each other Transaction Document and each other document
executed and delivered by the Servicer as “Servicer” pursuant to the Repurchase
Agreement or the Letter Agreement, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by the
Servicer as “Servicer” under the Repurchase Agreement, the Letter Agreement or
any other Transaction Document, whether for the deposit of collections received
by it or for fees, expenses (including counsel fees), indemnified amounts or
otherwise, whether upon any termination or for any other reason, including any
renewals, extensions and modifications thereof.

All capitalized terms used herein, and not otherwise herein defined shall have
their respective meanings as defined in the Repurchase Agreement or the Letter
Agreement, as applicable.

Section 2. Guaranty of Performance of Obligations. Each of the Performance
Guarantors, jointly and severally, hereby unconditionally guarantees to the
Agent, the Group Agents, the Purchasers and each other Indemnified Party, the
full and punctual payment and performance by each Seller of the Seller
Obligations and by the Servicer of the Servicer Obligations.

This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all of the Obligations and is in no way conditioned
upon any requirement that the Agent, the Group Agents or the Purchasers first
take any action against any Seller or the Servicer with respect to the
Obligations or attempt to collect any of the amounts owing by any Seller or the
Servicer to the Purchasers, the Group Agents or the Agent from any Seller or the
Servicer or resort to any collateral security, any balance of any deposit
account or credit on the books of any Purchasers in favor of any Seller or the
Servicer, any guarantor of the Obligations or any other Person. Should any
Seller or the Servicer default in the payment or performance of any of the
Obligations, the Agent or the Required Group Agents may cause the

 

2



--------------------------------------------------------------------------------

immediate performance by each of the Performance Guarantors of the Obligations
and cause any payment Obligations to become forthwith due and payable to the
Agent, the Group Agents and the Purchasers, without demand or notice of any
nature (other than as expressly provided herein), all of which are expressly
waived by each of the Performance Guarantors.

Each of the Performance Guarantor’s liability under this Guaranty shall be
absolute and unconditional irrespective of (i) any lack of validity or
enforceability of the Repurchase Agreement, the Letter Agreement or any other
document executed in connection therewith or delivered thereunder, (ii) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
departure from the Repurchase Agreement, the Letter Agreement or any other
document executed in connection therewith or delivered thereunder, (iii) any
taking, exchange, release or non-perfection of any collateral, or any taking,
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations, (iv) any law, regulation or order
of any jurisdiction affecting any term of all or any Obligations or the rights
of the Agent, any Group Agent, any of the Purchasers or any other Indemnified
Party, (v) any manner of application of collateral, or proceeds thereof, to all
or any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of any Seller
or the Servicer, (vi) any change, restructuring or termination of the corporate
structure or existence of any Seller or the Servicer, or (vii) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any Seller, the Servicer or a guarantor. In the event that
performance of any of the Obligations is stayed upon the insolvency, bankruptcy
or reorganization of any Seller or the Servicer, or for any other reason, all
such Obligations shall be immediately performed by the Performance Guarantors.

Section 3. Performance Guarantors’ Further Agreements to Pay. Each of the
Performance Guarantors further agrees, jointly and severally, in the event the
Performance Guarantors fail to perform their obligations under this Guaranty, to
pay to the Agent, the Group Agents, the Purchasers and any other Indemnified
Party, forthwith upon demand all reasonable costs and expenses (including court
costs and legal expenses) incurred or expended by the Agent, the Group Agents,
the Purchasers or any Indemnified Party in connection with the enforcement of
this Guaranty.

Section 4. Waivers by Performance Guarantors; Agent’s, Group Agents’ and
Purchasers’ Freedom to Act. Each of the Performance Guarantors waives notice of
(a) acceptance of this Guaranty, (b) any action taken or omitted by the Agent,
any Group Agent, any Purchaser or any Indemnified Party in reliance on this
Guaranty, and (c) any requirement that the Agent, the Group Agents, the
Purchasers or any Indemnified Party be diligent or prompt in making demands
under this Guaranty, giving notice of any Incipient Event of Default or Event of
Default, default or omission by any Seller or the Servicer or asserting any
other rights of the Agent, any Group Agent, any Purchaser or any Indemnified
Party under this Guaranty. To the maximum extent permitted by applicable law,
each of the Performance Guarantors also irrevocably waives all defenses that at
any time may be available in respect of the Obligations by virtue of any statute
of limitations, valuation, stay, moratorium law or other similar law now or
thereafter in effect.

 

3



--------------------------------------------------------------------------------

The Agent shall be at liberty, upon its own initiative or at the request of the
Required Group Agents, without giving notice to or obtaining the assent of the
Performance Guarantors and without relieving either of the Performance
Guarantors of any liability under this Guaranty, to deal with the Sellers and
the Servicer and with each other party who now is or after the date hereof
becomes liable in any manner for any of the Obligations, in such manner as the
Agent in its sole discretion deems fit or the Required Group Agents in their
sole discretion deem fit, and to this end each of the Performance Guarantors
agrees that the validity and enforceability of this Guaranty, including without
limitation, the provisions of Section 8 hereof, shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Obligations
or any part thereof or any agreement relating thereto, or any collateral
securing the Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Incipient Event of Default or Event of Default or default
with respect to the Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Obligations or any part
thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Seller or of the Servicer, any part thereof or amounts which
are not covered by this Guaranty even though the Agent, the Group Agents or the
Purchasers might lawfully have elected to apply such payments to any part or all
of the payment Obligations of any Seller or the Servicer or to amounts which are
not covered by this Guaranty; (g) the existence of any claim, setoff or other
rights which either of the Performance Guarantors may have at any time against
any Seller or the Servicer in connection herewith or any unrelated transaction;
(h) any assignment or transfer of the Obligations or any part thereof; or
(i) any failure on the part of any Seller or the Servicer to perform or comply
with any term of the Repurchase Agreement or any other document executed in
connection therewith or delivered thereunder, all whether or not the Performance
Guarantors shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section.

Section 5. Unenforceability of Obligations Against the Sellers or the Servicer.
Notwithstanding (a) any change of ownership of any Seller or the Servicer or the
insolvency, bankruptcy or any other change in the legal status of any Seller or
the Servicer; (b) the change in or the imposition of any law, decree, regulation
or other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Obligations; (c) the
failure of any Seller, the Servicer or either of the Performance Guarantors to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Obligations or this Guaranty, or to take any other action
required in connection with the performance of all obligations pursuant to the
Obligations or this Guaranty; or (d) if any of the moneys included in the
Obligations have become unrecoverable from any Seller or the Servicer for any
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Guaranty shall nevertheless be binding on each of the
Performance Guarantors. This Guaranty shall be in addition to any other guaranty
or other security for the Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security.

 

4



--------------------------------------------------------------------------------

Section 6. Representations and Warranties.

Section 6.1. Existence and Standing. Each of the Performance Guarantors is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has all requisite corporate
authority to conduct its business in each jurisdiction in which its business is
conducted.

Section 6.2. Authorization; Validity. Each of the Performance Guarantors has the
corporate power and authority to execute and deliver this Guaranty, perform its
obligations hereunder and consummate the transactions herein contemplated. The
execution and delivery by each of the Performance Guarantors of this Guaranty,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and this Guaranty constitutes the legal, valid and binding
obligation of each of the Performance Guarantors, enforceable against such
Performance Guarantor in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by general equity principles (whether
considered as a proceeding at law or in equity).

Section 6.3. No Conflict; Government Consent. Neither the execution and delivery
by either of the Performance Guarantors of this Guaranty, nor the consummation
of the transactions herein contemplated, nor compliance with the provisions
hereof will contravene or conflict with any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Performance Guarantor or
any of its Subsidiaries, except where such contravention or conflict would not
reasonably be expected to have a Material Adverse Effect, or such Performance
Guarantor’s certificate of incorporation or by-laws or the provisions of any
indenture, instrument or agreement to which such Performance Guarantor is a
party or is subject, or by which it, or its property, is bound, except where
such contravention or conflict would not reasonably be expected to have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the property of such Performance Guarantor or any of its subsidiaries
pursuant to the terms of any such indenture, instrument or agreement.

Section 6.4. Financial Statements. The consolidated financial statements of
American Home Mortgage Investment Corp. and the Sellers and the Servicer,
heretofore delivered to the Purchasers as required by the Letter Agreement, were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition and operations of American Home Mortgage Investment Corp.
and the Sellers and the Servicer at such date and the consolidated results of
their operations for the period then ended.

Section 6.5. Material Adverse Change. Since September 30, 2006, there has been
no change in the business, properties, financial condition or results of
operations of either of the Performance Guarantors and the Sellers and the
Servicer which is reasonably likely to have a Material Adverse Effect on (i) the
business, properties, financial condition or results of operations of such
Performance Guarantor and the Sellers and the Servicer taken as a whole,
(ii) the ability of such Performance Guarantor to perform its obligations under
this Guaranty, or (iii) the validity or enforceability of any portion of this
Guaranty or the rights or remedies of the Agent, the Group Agents or the
Purchasers hereunder.

 

5



--------------------------------------------------------------------------------

Section 6.6. Taxes. Each of the Performance Guarantors and the Sellers and the
Servicer have filed all United States federal tax returns and all other tax
returns which are required to be filed, except where the failure to file would
not reasonably be expected to have a Material Adverse Effect, and have paid all
taxes due pursuant to said returns or pursuant to any assessment received by
either of the Performance Guarantors or any Seller or the Servicer, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. No tax liens have been filed which are reasonably
likely to have a Material Adverse Effect on (i) the business, properties,
financial condition or results of operations of the Performance Guarantors and
the Sellers and the Servicer taken as a whole, (ii) the ability of either of the
Performance Guarantors to perform its obligations under this Guaranty, or
(iii) the validity or enforceability of any portion of this Guaranty or the
rights or remedies of the Agent, the Group Agents or the Purchasers hereunder,
and no claims are being asserted in writing with respect to any such taxes. The
charges, accruals and reserves on the books of each of the Performance
Guarantors and the Sellers and the Servicer in respect of any taxes or other
governmental charges are adequate.

Section 6.7. Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting either
Performance Guarantor or any Seller or the Servicer which is reasonably likely
to have a material adverse effect on (i) the business, properties, financial
condition or results of operations of such Performance Guarantor and the Sellers
and the Servicer taken as a whole, (ii) the ability of such Performance
Guarantor to perform its obligations under this Guaranty, or (iii) the validity
or enforceability of any portion of this Guaranty or the rights or remedies of
the Agent, the Group Agents or the Purchasers hereunder. Neither of the
Performance Guarantors have any material contingent obligations not provided for
or disclosed in the financial statements referred to in Section 6.4.

Section 7. Covenants. Each of the Performance Guarantors hereby covenants and
agrees, jointly and severally, for the benefit of the Agent, the Group Agents
and the Purchasers, until the Obligations have been satisfied in full and the
Repurchase Agreement and the Letter Agreement have been terminated, as follows:

(a) to promptly notify the Agent upon (i) any dispute between such Performance
Guarantor and any Governmental Authority or any other Person that, if adversely
determined, would have a Material Adverse Effect; (ii) any material adverse
change in the business, operations or financial condition of such Performance
Guarantor, including, without limitation, such Performance Guarantor’s
insolvency; (iii) any event or condition known to it that, if adversely
determined, would have a Material Adverse Effect; and (iv) the receipt of any
notice of any final judgment or order for payment of money applicable to such
Performance Guarantor in excess of $1,500,000;

(b) to pay and discharge promptly all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or upon any of its Property
as well as all claims of any kind (including claims for labor, materials,
supplies and rent) that, if unpaid, might become a Lien upon any or all of its
Property; provided, however, such Performance Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings diligently conducted by it or on its behalf and if it shall have set
up reserves therefor adequate under GAAP;

 

6



--------------------------------------------------------------------------------

(c) to maintain its corporate existence, rights and franchises; and

(d) to observe and comply in all material respects with all Governmental
Requirements; and

Section 8. Subrogation; Subordination. Each of the Performance Guarantors shall
not enforce or otherwise exercise any right of subrogation to any of the rights
of the Agent, any Group Agent, any Purchaser or any Indemnified Party against
any Seller or the Servicer, until the Obligations have been indefeasibly paid in
full; notwithstanding anything to the contrary contained herein, until the
Obligations have been indefeasibly paid in full, each of the Performance
Guarantors hereby waives all rights of subrogation (whether contractual, under
Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of the Agent, any Group Agent, any Purchaser or any
Indemnified Party against any Seller or the Servicer and all contractual,
statutory or legal or equitable rights of contribution, reimbursement,
indemnification and similar rights and “claims” (as that term is defined in the
United States Bankruptcy Code) which such Performance Guarantor might now have
or hereafter acquire against any Seller or the Servicer that arises from the
existence or performance of such Seller’s or the Servicer’s Obligations; until
the Obligations have been indefeasibly paid in full, neither Performance
Guarantor will claim any setoff, recoupment or counterclaim against any Seller
or the Servicer in respect of any liability of such Performance Guarantor to any
Seller or the Servicer; and such Performance Guarantor waives any benefit of and
any right to participate in any collateral security which may be held by the
Agent, any Group Agent, any Purchaser or any Indemnified Party. The payment of
any amounts due with respect to any indebtedness for borrowed money of any
Seller or the Servicer now or thereafter owed to either of the Performance
Guarantors is hereby subordinated to the prior payment in full of all of the
Obligations. Each of the Performance Guarantors agrees that, after the
occurrence, and during the continuation, of any default in the payment or
performance of any of the Obligations, such Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Seller or the Servicer to such Performance Guarantor until all of the
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, either of the Performance Guarantors shall collect, enforce
or receive any amounts in respect of such indebtedness while any Obligations are
still unperformed or outstanding, such amounts shall be collected, enforced and
received by such Performance Guarantor as trustee for the Agent, the Group
Agents, the Purchasers and the Indemnified Parties and be paid over to the Agent
on account of the Obligations without affecting in any manner the liability of
such Performance Guarantor under the other provisions of this Guaranty. The
provisions of this Section 8 shall be supplemental to and not in derogation of
any rights and remedies of the Agent, the Group Agents, the Purchasers or the
Indemnified Parties under any separate subordination agreement which the Agent,
the Group Agents, the Purchasers or the Indemnified Parties may at any time and
from time to time enter into with either of the Performance Guarantors.

Section 9. Termination of Guaranty. Each of the Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Repurchase Agreement
and the Letter Agreement are terminated;

 

7



--------------------------------------------------------------------------------

provided, however, that this Guaranty shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of any Seller or the
Servicer, as applicable, or otherwise, as though such payment had not been made
or other satisfaction occurred, whether or not the Agent is in possession of
this Guaranty. No invalidity, irregularity or unenforceability by reason of the
Bankruptcy Code or any insolvency or other similar law, or any law or order of
any government or agency thereof purporting to reduce, amend or otherwise affect
the Obligations shall impair, affect, be a defense to or claim against the
obligations of each of the Performance Guarantors under this Guaranty.

Section 10. Effect of Bankruptcy. This Guaranty shall survive the insolvency of
any Seller or the Servicer and the commencement of any case or proceeding by or
against any Seller or the Servicer under the federal Bankruptcy Code or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes. No automatic stay under the federal Bankruptcy Code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which any Seller or the Servicer is subject shall postpone the obligations of
the Performance Guarantors under this Guaranty.

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, each of the Agent, the Group Agents and the Purchasers is
hereby authorized at any time and from time to time during the existence of an
Event of Default, with prompt notice to the Performance Guarantors (any prior
notice being expressly waived by the Performance Guarantors) and to the fullest
extent permitted by law, to set off and apply such deposits and other sums of
either Performance Guarantor held by it against the obligations of each of the
Performance Guarantors under this Guaranty, whether or not the Agent, such Group
Agent or such Purchaser shall have made any demand under this Guaranty and
although such obligations may be contingent or unmatured.

Section 12. Taxes. All payments to be made by each of the Performance Guarantors
hereunder shall be made free and clear of any deduction or withholding. If
either of the Performance Guarantors is required by law to make any deduction or
withholding on account of tax or otherwise from any such payment, the sum due
from it in respect of such payment shall be increased to the extent necessary to
ensure that, after the making of such deduction or withholding, the Agent, the
Group Agents, the Purchasers and the Indemnified Parties receive a net sum equal
to the sum which they would have received had no deduction or withholding been
made.

Section 13. Further Assurances. Each of the Performance Guarantors agrees that
it will permit the Agent, the Group Agents and the Purchasers or any of their
duly authorized representatives, during normal business hours, and upon
reasonable notice to consult and discuss with such Performance Guarantor’s
Treasurer or Controller, with respect to such Performance Guarantor’s business,
finances, accounts and affairs. Each Performance Guarantor agrees that it will,
from time to time, at the request of the Agent, the Group Agents and the
Purchasers, provide to the Agent, the Group Agents and the Purchasers
information relating to the business and affairs of such Performance Guarantor
as the Agent, the Group Agents or the Purchasers may reasonably request. Each of
the Performance Guarantors also agrees to do all such things and execute all
such documents as the Agent, the Group Agents or the Purchasers may reasonably
consider necessary or desirable to give full effect to this Guaranty and to
perfect and preserve the rights and powers of the Agent, the Group Agents and
the Purchasers hereunder.

 

8



--------------------------------------------------------------------------------

Section 14. Successors and Assigns. This Guaranty shall be binding upon each of
the Performance Guarantors, its successors and assigns, and shall inure to the
benefit of and be enforceable by the Agent, the Group Agents, the Purchasers,
the Indemnified Parties and their successors, transferees and assigns. Neither
of the Performance Guarantors may assign or transfer any of its obligations
hereunder without the prior written consent of each of the Group Agents and any
attempted assignment shall be null and void.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by either of the Performance
Guarantors therefrom shall be effective unless the same shall be in writing and
signed by the Agent and the Performance Guarantors. No failure on the part of
the Agent or any other Indemnified Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

Section 16. Notices. All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or, in the case of telegraphic, telecopied or
telexed notice, when transmitted, answer back received, addressed as follows: if
to the Performance Guarantors, at the address set forth beneath their respective
signatures hereto, and if to the Agent, the Group Agents or any Purchaser at its
address specified in the Repurchase Agreement or the Letter Agreement, as
applicable, or at such other address as either party may designate in writing to
the other.

Section 17. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. EACH PERFORMANCE GUARANTOR HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PERFORMANCE GUARANTOR
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN
THIS SECTION 17 SHALL AFFECT THE RIGHT OF AGENT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY PERFORMANCE GUARANTOR OR ITS PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS. EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS FOR NOTICES HEREUNDER SPECIFIED IN SECTION 16.

 

9



--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS GUARANTY OR
THE OTHER TRANSACTION DOCUMENTS.

Section 18. Miscellaneous. This Guaranty constitutes the entire agreement of the
Performance Guarantors with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of either of the Performance Guarantors hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Performance Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by such
Performance Guarantor, the Agent, any Group Agent, any Purchaser or any
Indemnified Party, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding. The
invalidity or unenforceabihty of any one or more sections of this Guaranty shall
not affect the validity or enforceability of its remaining provisions. Captions
are for the ease of reference only and shall not affect the meaning of the
relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

[Signatures Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Performance Guarantors have caused this Guaranty to be
executed and delivered as of the date first above written.

 

AMERICAN HOME MORTGAGE HOLDINGS,
INC. By:  

/s/ Alan B. Horn

Name:   Alan B. Horn Title:   Executive Vice President General Counsel &
Secretary Address:  

538 Broadhollow Road

Melville, New York 11747

AMERICAN HOME MORTGAGE INVESTMENT CORP. By:  

/s/ Alan B. Horn

Name:   Alan B. Horn Title:   Executive Vice President General Counsel &
Secretary Address:  

538 Broadhollow Road

Melville, New York 11747

Signature Page

to

Performance Guaranty



--------------------------------------------------------------------------------

Agreed to:

 

ABN AMRO BANK N.V. in its capacity as
Agent, as Buyer By:  

/s/ Kevin J. Hayes

Name:   Kevin J. Hayes Title:   Director By:  

/s/ Therese Gremley

Name:   Therese Gremley Title:   Vice President

Signature Page

to

Performance Guaranty